Citation Nr: 0705202	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  02-00 923	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical & Regional Office 
Center 
in Sioux Falls, South Dakota


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for cardioembolic stroke.  

(By this action, an October 3, 2006, decision of the Board of 
Veterans' Appeals (Board) is vacated.  The claim of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for cardioembolic stroke 
will again be addressed in a separate action by the Board.)


REPRESENTATION

Appellant represented by:	Thomas W. Parliman, Attorney 
at Law




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


FINDINGS OF FACT

1.  The veteran had active military service from November 
1964 to April 1965, and from March 1968 to September 1969.  

2.  The veteran perfected an appeal of a May 2001 rating 
decision that denied compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for cardioembolic stroke.  

3.  The Board denied the veteran's claim in May 2004.  

4.  In January 2006, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's May 2004 decision 
and remanded the claim for readjudication.  

5.  In a June 7, 2006, letter, the Board notified the 
veteran's attorney that he had 90 days in which to submit 
additional argument or evidence in support of the veteran's 
claim; included with the letter was a response form.  

6.  On August 29, 2006, the Board received a two-page fax 
from the veteran's attorney consisting of a fax cover sheet 
(page one), and the June 7, 2006, response form (page two); 
the response form reflected that enclosed argument and/or 


evidence was being submitted, however none was associated 
with the fax.  (The cover page showed that only 2 pages were 
being faxed by the representative.)

7.  On September 6, 2006, the Board received by regular mail 
(United States Postal Service) additional argument and 
evidence from the veteran's attorney; it was requested that 
the additional argument and evidence be remanded to the 
agency of original jurisdiction (AOJ) for consideration.  The 
Board forwarded the information to the RO without making it a 
part of the veteran's claims file.  

8.  The Board denied the veteran's claim in a decision dated 
October 3, 2006.  

9.  The additional argument and evidence submitted by the 
veteran's attorney and received by the Board on September 6, 
2006, was not associated with the claims file at the time of 
the Board's October 3, 2006 decision.  


CONCLUSION OF LAW

The failure to afford the veteran the right to have timely 
submitted medical evidence considered by the AOJ in the first 
instance is a denial of due process; the Board decision of 
October 3, 2006, should be vacated.  38 C.F.R. § 20.904 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the findings set out above, the Board denied the 
veteran's claim on appeal in May 2004.  In January 2006, the 
Court vacated the Board's May 2004 decision and remanded the 
claim for readjudication.  

In a June 7, 2006, letter, the Board notified the veteran's 
attorney that he had 90 days in which to submit additional 
argument and/or evidence in support of the veteran's claim.  
Included with the letter was a response form.  On August 29, 
2006, the Board received a two-page fax from the veteran's 
attorney consisting of a fax cover sheet (page one) and the 
June 7, 2006, response form (page two).  The veteran's 
attorney indicated on the response form that he was 
submitting enclosed argument and/or evidence and that he 
wished the argument and/or evidence be remanded to the AOJ 
for consideration.  The Board notes that no argument or 
evidence was associated with the fax.  (The cover page noted 
that the fax consisted of only 2 pages.)

On September 6, 2006, the Board received through regular mail 
(United States Postal Service) additional argument and 
evidence from the veteran's attorney.  The attorney requested 
that the argument and evidence be remanded to the AOJ for 
consideration.  When the Board received this information, it 
forwarded the evidence and argument to the RO for 
consideration without associating it with the claims file.  
Consequently, when the Board addressed the veteran's claim in 
its October 3, 2006, decision, the additional argument and 
evidence had not been associated with the veteran's claims 
file.  

The Board may vacate an appellate decision when a veteran is 
denied due process of law.  See 38 C.F.R. § 20.904 (a)(3) 
(2006).  Failure to consider submitted argument and/or 
evidence, or the failure to afford the veteran the right to 
have newly submitted medical evidence considered by the AOJ 
in the first instance is a denial of due process.  Therefore, 
the Board finds that VA denied the veteran due process of law 
by failing to have the additional argument and medical 
evidence submitted by the veteran's attorney and received by 
the Board on September 6, 2006, considered by the AOJ in the 
first instance, as was requested.  

Accordingly, the October 3, 2006, decision of the Board 
should be vacated in its entirety.  The October 3, 2006, 
denial to compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for cardioembolic stroke is consequently 
without force or effect.




ORDER

The October 3, 2006, Board decision is vacated.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

